DETAILED ACTION 
The present application, filed on 6/29/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 21-37 are pending and have been considered below. 


Priority
This application is a CON of 14/693,721 04/22/2015 PAT 10699299, which claims benefit of 61/989,977 05/07/2014 and claims benefit of 61/982,834 04/22/2014. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 9/11/2020; 9/11/2020; 9/11/2020; 4/7/2021; 2/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-37 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 21 and Claim 36 and the therefrom dependent claims are directed respectively to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 21, (which is repeated in Claim 36) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: calculating, using the associated similarity metrics, a co-view score; generating a ranked list of all member Y promotions in the plurality of promotion pairs; generating a set of recommended promotions; transmitting the set of recommended promotions to the consumer device for display. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at generating and providing recommended promotions. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving, by a processor, promotion data; generating, by the processor, a ranked set of promotions based on the promotion data; receiving promotion data describing a plurality of promotion pairs. 
When considered individually, these additional claim elements represent general receipt, transmission and sorting claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the promotion data; the set of promotions; the generating the ranked set of promotions; the promotion data; the particular promotion; the promotion pair; the one member of the promotion pair; the other member of the promotion pair; the particular promotion of the promotion set. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. storage medium; computers are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receiving, by a processor, promotion data; generating, by the processor, a ranked set of promotions based on the promotion data; receiving promotion data describing a plurality of promotion pairs. 
When considered individually, these additional claim elements represent general receipt, transmission and sorting claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the promotion data; the set of promotions; the generating the ranked set of promotions; the promotion data; the particular promotion; the promotion pair; the one member of the promotion pair; the other member of the promotion pair; the particular promotion of the promotion set. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: storage medium; computers. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 23 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: comparing, by the processor, the confidence metric to a confidence threshold; comparing, by the processor, the lift metric to a lift threshold. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 24 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: calculating, by the processor, a product of confidence and lift. When considered individually, these additional claim elements are comparable “performing repetitive calculations”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 25 (which is repeated in Claim 37) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: calculating, by the processor, at least one static similarity score; generating, by the processor, a ranked list of the set of promotions. When considered individually, these additional claim elements are comparable to “performing repetitive calculations,” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 26 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: selecting, by the processor, a subset of the top-ranked promotions in the ranked list. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 28 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining whether the clickstream data are sparse data; generating the ranked set of promotions. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 29 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating the ranked set of promotions using adaptive collaborative filtering signals. This claim element has been found to be part of the abstract idea identified at Step 2A Prong One. 
Dependent Claim 31 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: calculating, by the processor and using the promotion data, a co-purchase score. When considered individually, these additional claim elements are comparable to “performing repetitive calculations”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 32 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: calculating probability distribution and Jaccard scores. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 33 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating a ranked list of promotions. This claim element has been found to be part of the abstract idea identified at Step 2A Prong One.
Dependent Claim 34 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: selecting a subset of the top-ranked promotions in the ranked list; selecting, using the promotion data, a set of top revenue-earning freshly launched promotions; backfilling the selected subset of the top-ranked promotions. 
Dependent Claim 35 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: optimizing the set of recommended promotions; selecting a subset of the top-ranked promotions; selecting, based in part on the price constraint, additional promotions. When considered individually, these additional claim elements are comparable to “performing repetitive calculations”, “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 22, 27, 30 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: confidence; support; lift; the attributes of the promotion; the generating of the ranked set; the cross-selling signals. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig8 and [0064]-[0072], including among others: processor; memory; promotion recommendation service module; communications module; input/output module. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 21-37 are rejected under 35 USC 101 as being directed to non-statutory subject matter.




Claims 21-35 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 21-35 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 21-35 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.


Claims 36-37 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Regarding Claims 36-37, Applicant recites a computer readable medium for storing a computer product.  However, Examiner asserts that he is obliged to give such claims their broadest reasonable interpretation consistent with the specification (see In re Zletz, 893 F.2d 319, Fed. Cir. 1989).  In doing so, Examiner further asserts that said claims may encompass transitory embodiments, namely propagating signals, carrier waves, and the like, and are therefore not directed to statutory subject matter.  When a broadest reasonable interpretation of a claim encompasses such transitory embodiments, the claim must be rejected under 35 U.S.C. § 101 (see In re Nuijten, 500 F.3d 1346, 1356-57, Fed. Cir. 2007).  In the interest of compact prosecution, the Applicant may avoid such rejection under 35 U.S.C. § 101 by properly adding the term “non-transitory” to the claim. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
1.	Mitchell et al. (US 2014/0304032) discloses providing upsell opportunities like free shipping (see paragraph 0044) and cross sell like items bought with this item by other customers (see paragraph 0068) 
2.	Chew et al. (US 2004/0093311) discloses free shipping when a shopping cart exceeds a value (see paragraphs 0037, 0039, and 0040) 
3.	Greenstone (US 2013/0080319) discloses a shopping cart widget may accept coupons like free shipping (see paragraph 0109) 
4.	Hampton (US 2013/0211964) discloses upselling products based on the products in the user’s cart and/or past purchases made by the user and/or other users (see paragraph 0174) 
5.	Lawrence et al. (US 8,630,913) discloses displaying how much money a user still needs to spend to get to the free shipping qualifier (see column 4 lines 7-25) 
6.	Flanagan et al. (US 2015/0073939) discloses “an upsell allows the site to inform customers when they are close to qualifying for a promotion.  For example, a user can set up an upsell so that when the shopping cart reaches $75, the shopper gets a message of: “$25 more for free shipping” ” (see paragraph 0070)
7.	Dumon et al. (US 2011/0295716) discloses methods and systems for evaluating business rules for the purpose of promoting or demoting an item listing (see abstract) 
8.	Regmi et al. (US 2009/0271275) discloses enabling promoters of products to employ more effective promotional programs and consumers to receive promotional information about products of interest, while avoiding the excessive overload of information about promotions that are not of interest through cross selling techniques (see abstract and title)



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 	

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622